DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment
Claims 1, 9 are amended and filed on 5/3/2021. 
Claim 3 is canceled.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4, 6-14, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mcweeney et al. (US. 20120116248A1) (“Mcweeney”) in view of Maguire et al. (US. 20160361088A1) (“Maguire”).
Re Claim 1, Mcweeney discloses a method of accessing a body lumen (the device as presented in general form Fig. 1, and feature of the stylet (needle 21) in Figs.10-13), comprising: advancing an access system (Fig. 1) adjacent to the body lumen (abstract, ¶0002), the access system (Fig. 1) comprising: an access catheter  (14, 24, Fig. 1, Fig. 2) comprising: a lumen (lumen in 14 or lumen in 24) extending from a proximal end (close to 5, Fig. 1) to a distal end of the access catheter (close to free end of 14 or 24, Fig. 1, Fig. 2); and a stylet (needle 21, Fig. 2, Fig. 10-13 ) configured to fit within the lumen of the access catheter (¶0073), the stylet comprising: a lumen (Fig. 13) extending from a proximal end to a distal end of the stylet (Fig. can be (or cannot) detached to for individual pass or sample and at least one pass aspiration the stylet is maintained), but it fails to disclose that a plurality of apertures disposed along a distal portion of the access catheter.
However, Maguire discloses a method of accessing a body lumen (Fig. 1, Fig. 4a-b), comprising: advancing an access system (Fig. 1) adjacent to the body lumen (305, Fig. 4a-b), the access system (Fig. 1) comprising: an access catheter  (100, Fig. 1) comprising: a lumen (lumen in 105) extending from a proximal end (close to 115, Fig. 1) to a distal end of the access catheter (close to 120); and a plurality of apertures (190 , ¶0082) disposed along a distal portion of the access catheter (¶0082); and a stylet (135) configured to fit within the lumen of the access catheter (Fig. 4a-b).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter of Mcweeney to include a plurality of apertures on the distal portion so that the catheter distal portion has a plurality of apertures on the distal portion as taught by Maguire for the purpose of 
Re Claim 2, Mcweeney discloses wherein the piercing tip is offset from a circumferential outer surface of the stylet (Mcweeney discloses, Fig. 12, Fig. 13).  
Re Claim 4, Mcweeney fails to disclose further comprising: enhancing the flushing a contrast fluid through the lumen of the stylet.  
However, Maguire discloses a method of accessing a body lumen (Fig. 1, Fig. 4a-b), comprising: advancing an access system (Fig. 1) adjacent to the body lumen (305, Fig. 4a-b), the access system (Fig. 1) comprising: an access catheter  (100, Fig. 1) comprising: a lumen (lumen in 105) extending from a proximal end (close to 115, Fig. 1) to a distal end of the access catheter (close to 120); and a plurality of apertures (190 , ¶0082) disposed along a distal portion of the access catheter (¶0082); and enhancing the flushing a contrast fluid (¶0109, ¶0135).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter of Mcweeney so that the method include step of enhancing the flushing a contrast fluid through the lumen of the stylet as taught by Maguire for the purpose of enhancing tissue image and increase visibility (Maguire, ¶0135, Note: the fluid is inserted through the lumen 105-q and a person with ordinary skill in the art will inject the contrast media though the needle’s lumen (stylet)).
Re Claim 6, Mcweeney discloses wherein the access system further comprises: a delivery handle assembly (10a-d, Fig. 1); an inner hub housing coupled to a proximal portion of the delivery handle assembly (10d, Fig. 6); a sheath (31) coupled to a distal portion of the delivery handle assembly and having a lumen in fluid communication with an inner lumen of the delivery handle assembly (Fig. 6); and an access catheter subassembly (32) removably disposed within the inner lumen of the delivery handle assembly and the lumen of the sheath (Fig. 7), the access catheter subassembly comprising: a catheter hub (23) configured for insertion into the inner hub housing (¶0094), wherein the catheter hub is rotatable with respect to the inner hub housing; and the access catheter coupled with the catheter hub (¶0085, ¶0098 as the thumbscrews 12, 13 can be released and the hub can be rotated, ¶0069).  
Re Claim 7, Mcweeney discloses further comprising: rotating the catheter hub with respect to the inner hub housing (¶0085, ¶0098 as the thumbscrews 12, 13 can be released and the hub can be rotated, ¶0069). 
Re Claim 8, Mcweeney fails to disclose wherein the distal portion of the access catheter comprises a pre-defined arcuate shape, the method further comprising: straightening the distal portion of the access catheter by advancing the stylet through the distal portion of the access catheter.  
However, Maguire discloses a method of accessing a body lumen (Fig. 1, Fig. 4a-b), comprising: advancing an access system (Fig. 1) adjacent to the body lumen (305, Fig. 4a-b), the access system (Fig. 1) comprising: an access catheter (100, Fig. 1) and has a pre-defined arcuate shape (Fig. 4a-b), the method further comprising: straightening the distal portion of the access catheter by advancing the stylet through the distal portion of the access catheter (Fig. 3, ¶0018).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter of Mcweeney so that a pre-defined arcuate shape, the method further comprising: straightening the distal portion of the access catheter by advancing the stylet through the distal portion of the access catheter as taught by Maguire for the purpose of preventing the catheter from inadvertently falling back out of the body lumen and reducing the need for re-piercing (Maguire, ¶0057).
Re Claim 9, Mcweeney discloses a system for providing access to a body lumen (abstract), comprising: an access catheter (14, 24, Fig. 1, ¶0002) comprising: a lumen extending from a proximal end to a distal end of the access catheter (lumen of 14, 24); and a stylet  (needle 21, Fig. 2, Fig. 10-13) configured to fit within the lumen of the access catheter (Fig. 1, ¶0073), the stylet comprising: a lumen (Fig. 13) extending from a proximal end (close to 19, Fig. 10) to a distal end of the stylet; and a piercing tip  (35) at the distal end of the stylet (¶0092-¶0093) ; and aspirating a fluid from the body lumen through the lumen of the stylet, wherein the stylet is maintained in the access catheter when the fluid is being aspirated from the body lumen (the system is used for collecting a fluid sample ¶0067, and needle 21 is used to aspirated the fluid from the body ¶0068, and with regards to maintained the stylet in the access catheter during the aspiration, the art discloses that in ¶0068 that the stylet is maintained during the aspiration but it can be (or cannot) detached to for individual pass or sample and at least one pass aspiration the stylet is maintained), but it fails to disclose that a plurality of apertures disposed along a distal portion of the access catheter.
However, Maguire discloses a method of accessing a body lumen (Fig. 1, Fig. 4a-b), comprising: advancing an access system (Fig. 1) adjacent to the body lumen (305, Fig. 4a-b), the access system (Fig. 1) comprising: an access catheter  (100, Fig. 1) comprising: a lumen (lumen in 105) extending from a proximal end (close to 115, Fig. 1) to a distal end of the access catheter (close to 120); and a plurality of apertures (190 , ¶0082) disposed along a distal portion of the access catheter (¶0082); and a stylet (135) configured to fit within the lumen of the access catheter (Fig. 4a-b).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter of Mcweeney to include a plurality of apertures disposed along a distal portion of the access catheter as taught by Maguire for the purpose of preventing the catheter from inadvertently falling back out of the body lumen and reducing the need for re-piercing (Maguire, ¶0057).
Re Claim 10, Mcweeney discloses wherein the piercing tip is offset from a circumferential outer surface of the stylet (Fig. 12).  
Re Claim 11, Mcweeney discloses wherein the stylet further comprises: a first bevel forming a first angle with respect to a longitudinal axis of the stylet (angle A, Fig. 12); a second bevel forming a second angle with respect to the longitudinal axis of the stylet and abutting the first bevel (angle B minus angle A, Fig. 12), wherein the first angle is less than the second angle (Fig. 12); and a back-cut bevel forming a back-cut angle with respect to a circumferential outer surface of the stylet (Fig. 12, Fig. 13), wherein the second bevel and the back-cut bevel abut at the piercing tip (Figs. 12-13).  
Re Claim 12, Mcweeney discloses wherein the stylet further comprises: a single bevel abutting a non-circumferential outer surface of the stylet at the piercing tip (Fig. 12), wherein a distal portion of the stylet is curved such that a center line of the stylet intersects the piercing tip (Fig. 12).  
Re Claim 13, Mcweeney discloses wherein the stylet further comprises: three bevels forming three equal angles (angle A, angle B, angle C) with respect to a longitudinal axis of the stylet and each abutting with each other at the piercing tip (Figs. 12-13).  
Re Claim 14, Mcweeney discloses wherein a center line of the stylet intersects the piercing tip (Fig. 13).  
Re Claim 16, Mcweeney discloses further comprises: a delivery handle assembly (10a-d, Fig. 1); an inner hub housing coupled to a proximal portion of the delivery handle assembly (10d, Fig. 6); a sheath (31) coupled to a distal portion of the delivery handle assembly and having a lumen in fluid communication with an inner lumen of the delivery handle assembly (Fig. 6); and an access catheter subassembly (32) removably disposed within the inner lumen of the delivery handle assembly and the lumen of the sheath (Fig. 7), the access catheter subassembly comprising: a catheter hub (23) configured for insertion into the inner hub housing (¶0094), wherein the catheter hub is rotatable with respect to the inner hub housing; and the access catheter coupled with the catheter hub (¶0085, ¶0098 as the thumbscrews 12, 13 can be released and the hub can be rotated, ¶0069).  
 Re Claim 17, Mcweeney discloses is further comprising: a stylet hub (18) coupled with the proximal end of the stylet (Fig. 2) and capable to be removably couple with the catheter hub (23), wherein the stylet hub comprises a syringe port (18) in fluid communication with the lumen of the stylet (Fig. 4).  
Re Claim 18, Mcweeney discloses wherein a cross-section of the distal end of the stylet and a cross-section of the proximal end of the stylet are circular (Fig. 13).  
Re Claim 19, Mcweeney fails to disclose wherein the distal portion of the access catheter comprises a pre-defined arcuate shape, and wherein the distal portion of the access catheter is configured to straighten from the pre-defined arcuate shape as the stylet is advanced through the distal portion of the access catheter.
However, Maguire discloses a method of accessing a body lumen (Fig. 1, Fig. 4a-b), comprising: advancing an access system (Fig. 1) adjacent to the body lumen (305, Fig. 4a-b), the access system (Fig. 1) comprising: an access catheter (100, Fig. 1) and has a pre-defined arcuate shape (Fig. 4a-b), the method further comprising: straightening the distal portion of the access catheter by advancing the stylet through the distal portion of the access catheter (Fig. 3, ¶0018).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter of Mcweeney so that the distal portion of the access catheter comprises a pre-defined arcuate shape, and wherein the distal portion of the access catheter is configured to straighten from the pre-defined arcuate shape as the stylet is advanced through the distal portion of the access catheter as taught by Maguire for the purpose of preventing the catheter from inadvertently falling back out of the body lumen and reducing the need for re-piercing (Maguire, ¶0057).
Claims 5, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mcweeney et al. (US. 20120116248A1) (“Mcweeney”) in view of Maguire et al. (US. 20160361088A1) (“Maguire”) and further in view of Johnston et al. (US. 2014025244A1)(“Johnston”).
Re Claim 5, Mcweeney fails to disclose wherein the stylet further comprises a plurality of apertures disposed along a distal portion of the stylet, and wherein the contrast fluid is flushed through the plurality of apertures of the stylet.
However, Johnston discloses the access system (Fig. 6) comprising: an access catheter (102, Fig. 6) and a stylet (12, Fig.1) and distal portion of the stylet (216, abstract, ¶0052), and wherein the fluid is flushed through the plurality of apertures of the stylet (¶0013).  
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the stylet of Mcweeney so that the stylet further comprises a plurality of apertures disposed along a distal portion of the stylet, and wherein the contrast fluid is flushed through the plurality of apertures of the stylet as taught by Johnston for the purpose of directing the fluid to the desired direction (Johnston, abstract).
Re Claim 15, Mcweeney fails to disclose wherein the stylet further comprises: a plurality of apertures disposed along a distal portion of the stylet, wherein the plurality of apertures extend from a circumferential outer surface of the stylet to an inner surface of the lumen of the stylet.  
However, Johnston discloses the access system (Fig. 6) comprising: an access catheter (102, Fig. 6) and a stylet (12, Fig.1) and distal portion of the stylet (216, abstract, ¶0052), and wherein the fluid is flushed through the plurality of apertures of the stylet (¶0013) and a circumferential outer surface of the stylet to an inner surface of the lumen of the stylet (fig. 8).  
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the stylet of Mcweeney so that the stylet further comprises: a plurality of apertures disposed along a distal portion of the stylet, wherein the plurality of apertures extend from a circumferential outer surface of the stylet to an inner surface of the lumen of the stylet as taught by Johnston for the purpose of directing the fluid to the desired direction (Johnston, abstract).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mcweeney et al. (US. 20120116248A1) (“Mcweeney”) in view of Maguire et al. (US. 20160361088A1) (“Maguire”) and further in view of Spirlvogel (US. 5,266,359).
Re Claim 20, Mcweeney disclose a lubrication on the inner core of the catheter (¶0102), but it fails to disclose wherein a circumferential outer surface of the stylet comprises a lubricous coating.
However, Spirlvogel discloses the access system (Fig. 1) comprising: an access catheter (10, Fig. 1) and a stylet (12, Fig.1) and a circumferential outer surface of the stylet comprises a lubricous coating (Col. 1, lines 10-25, abstract).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter of Mcweeney so that a circumferential outer surface of the stylet comprises a lubricous coating as taught by Spirlvogel for the purpose of minimizing the pain and easy to slide inside the catheter (Spirlvogel, abstract).
Response to Arguments
Applicant's arguments filed5/3/2021 have been fully considered but they are not persuasive. 
In line 1-18 of page 8, the applicant argues with respect to limitation “the aspirating a fluid from the body lumen through the lumen of the stylet, wherein the stylet is maintained in the access catheter when the fluid is being aspirated from the body lumen” and the applied art fails to disclose this limitation. This is found not persuasive as the system of Mcweeney is used for collecting a fluid sample see ¶0067, and stylet (needle 21) is used to aspirated the fluid from the body see ¶0068, and with regards to limitation “maintained the stylet in the access catheter during the aspiration”, the Mcweeney discloses that in ¶0068 that the stylet is maintained during the aspiration at least one pass of aspiration, but it can be (or cannot) detached to for individual pass or sample. The detachment, if done, would be performed after the aspirating procedure.
In the last paragraph of page 8, the applicant argues that the stylet/ needle and stylet 15 can be detached for each pass or sample which contradict the newly added limitation. This is found not persuasive as the procedure may have only a pass or may not detach the needle. The art is also used for biopsy which may need to replace the needle with different one. But the term “can be” is not positively recited indicating it should be detached, it means it can or cannot detached. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMZA A DARB/Examiner, Art Unit 3783                  

/Lauren P Farrar/Primary Examiner, Art Unit 3783